
	

113 HRES 682 IH: Expressing the sense of the House of Representatives regarding worker protections in Qatar and the 2022 Fédération Internationale de Football Association (FIFA) World Cup.
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 682
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. George Miller of California (for himself, Mr. McGovern, Mr. Grijalva, Mr. Brady of Pennsylvania, Mr. Rangel, Mr. McDermott, Mr. Swalwell of California, Mr. Lewis, Ms. DeLauro, Mr. Pascrell, Mr. Van Hollen, Mr. Pocan, Mr. Conyers, Ms. McCollum, Mr. Kennedy, Ms. Clark of Massachusetts, Ms. Norton, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding worker protections in Qatar and the
			 2022 Fédération Internationale de Football Association (FIFA) World Cup.
	
	
		Whereas Qatar has the highest per capita income of any country in the world and plans to build some
			 $200,000,000,000 dollars in infrastructure in preparation for the 2022
			 Fédération Internationale de Football Association (FIFA) World Cup;
		Whereas of the 1,350,000 workers in Qatar, approximately 94 percent of the workforce, are foreign
			 nationals employed mainly in the construction, services, and domestic
			 services sector;
		Whereas Qatar has the highest ratio of migrant workers to the domestic population of any country in
			 the world and at least 500,000 more migrant workers are expected in Qatar
			 to accelerate the construction in preparation of the 2022 football World
			 Cup;
		Whereas the majority of migrant workers come from India and Nepal, but also from Bangladesh,
			 Pakistan, the Philippines, and Sri Lanka;
		Whereas according to figures from the Embassies of India and Nepal in Qatar, an average of 200
			 workers from each of those 2 countries die each year;
		Whereas according to the coordinator of the Nepalese community in the Middle East, Narinra Bad, 70
			 Nepalese workers died at their workplace since 2012, while the Pravasi
			 Nepali Coordination Committee (PNCC) has documented the deaths of at least
			 185 Nepalese workers in 2013;
		Whereas the visa sponsorship rules known as the kafala-system mean that workers cannot change jobs without their employer’s permission and cannot leave the
			 country unless their employer signs an exit permit;
		Whereas the kafala-system is often exploited as employers withhold the workers’ passports and wages, as well as workers
			 being charged fees as high as $3,500 to obtain a visa from the sponsor
			 leaving the migrant workers with excessively high debts;
		Whereas hundreds of unlicensed labor agents are operating in Qatar;
		Whereas there are reports of further violation of workers’ rights in Qatar, including false
			 promises on the nature and type of work by recruiters and sponsors,
			 employer obligations on wages and working conditions not being met,
			 workers being forced to live in squalid overcrowded labor camps, and
			 denial of the right to form unions or bargain collectively; and
		Whereas the United States Department of State has designated Qatar as not meeting the minimum
			 standards outlined in the Trafficking Victims Protection Reauthorization
			 Act of 2013, but recognizes that they are making significant efforts to
			 comply with those standards: Now, therefore, be it
	
		That the House of Representatives—
			(1)calls on the United States to prioritize the rights of migrant workers in their relations with
			 Qatar by offering technical assistance and expertise in combating human
			 trafficking and the provision of victim-centered services including a
			 linguistically appropriate and well publicized 24-hour hotline service;
			(2)calls on the United States corporations involved in constructing stadiums and other World Cup
			 related infrastructure in Qatar to ensure working conditions are in
			 compliance with international human rights standards and norms by holding
			 subcontractors accountable for labor violations at every level of the
			 supply chain and incorporating mechanisms for enforcement of these
			 contractual obligations;
			(3)calls on the Qatari authorities to effectively implement existing legislation and enact new
			 legislation to prevent human rights violations by—
				(A)enforcing the prohibition against the confiscation of passports;
				(B)prosecuting violations and imposing meaningful sanctions on companies and individuals who violate
			 laws designed to protect migrants' rights;
				(C)adopting legislation on domestic workers that include meaningful labour rights’ protection
			 consistent with International Labour Organization Convention 189 and
			 effective compliance mechanisms and establishing a minimum wage for all
			 workers;
				(D)abolishing the sponsorship system (kafala-system) including by repealing the need for an exit permit (to leave the country) or a No Objection Certificate to change employer, and replace it by a regulated labor market;
				(E)allowing migrant workers to fully exercise the right to freedom of association, to organize, and
			 bargain collectively;
				(F)ending the prosecution of migrant workers for the sole purpose of having run away from their employer, and calling on the Qatari authorities to stop such practices; and
				(G)providing all migrants deprived of their liberty a means of contacting their family, consular
			 services, access to a lawyer and interpreter, and the right to promptly
			 challenge their detention;
				(4)calls on the migrant laborers countries of origin, notably Bangladesh, India, Nepal, the
			 Philippines, and Sri Lanka, to assume their responsibility to protect
			 their own nationals from deceptive recruitment agencies in their countries
			 and intervene on behalf of their nationals whose rights are abused when
			 working in Qatar and other Persian Gulf States by—
				(A)promulgating and enforcing laws against unscrupulous recruitment practices; and
				(B)informing migrant workers of their rights before they leave the country; and
				(5)urges the Fédération Internationale de Football Association (FIFA) that the World Cup be a symbol
			 of global cooperation and deliver a strong message to Qatar to make sure
			 that the 2022 World Cup is not staged with the assistance of modern
			 slavery by continuing the organizations involvement in Qatar and advocate
			 for fair labor practices on all World Cup related projects.
			
